Citation Nr: 1540907	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residual scars from cholecystectomy, appendectomy and incisional hernia repair.

2.  Entitlement to an initial compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping.

3.  Entitlement to service connection for multiple myeloma, including as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1962 and May 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  A hearing transcript has been associated with the record.

The Board remanded the instant matters in May 2012.  In a rating action dated October 2014, the AOJ awarded service connection for 12th thoracic nerve entrapment with muscle cramping, and assigned an initial 10 percent rating effective March 8, 2011.  This award was based, in part, on the opinion of a November 2012 VA examiner who opined that the Veteran's cholecystectomy scar involved entrapment of the 12th thoracic nerve within the scar.  The Board accepts this separately rated issue as part and parcel of the claim for an increased initial rating for residual scars from cholecystectomy, appendectomy and incisional hernia repair.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (allowing for a separate rating for any disabling effects of which are not considered under DCs 7800-7804).

The Board notes that, subsequent to the October 2014 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeals.  This evidence, namely an undated "OC Division List," is relevant only to the claim for service connection.  This evidence was not accompanied by a waiver of AOJ consideration.  However, as the claim for service connection is being granted herein, a waiver of initial AOJ consideration of this evidence is not necessary.  38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 20 percent for residual scars from cholecystectomy, appendectomy and incisional hernia repair and entitlement to an initial compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the Veteran set foot in Vietnam and, thus, was exposed to herbicides during service. 

2.  The Veteran has been diagnosed with multiple myeloma, which is presumptively associated with herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for multiple myeloma, as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection for multiple myeloma on a presumptive basis is warranted as he was exposed to herbicides during service.  Specifically, he contends that he flew into Da Nang Air Base from the U.S.S. America on several occasions when a seat was available.  During his March 2011 hearing, he testified that he had worked in the operations department while aboard the U.S.S. America, that they had controlled the flights from the ship to Da Nang Air Base and that he had flown on the "Miss America" when seats were available.  He further testified that these flights occurred from May 1968 to June 1968 and from July 1968 to August 1968.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004). 

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era (i.e. January 9, 1962 to May 7, 1975).  38 C.F.R. § 3.307.  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Multiple myeloma is one of the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).

The post-service clinical evidence documents the Veteran's diagnosis and treatment of multiple myeloma.  An undated letter from Dr. B. B., the Veteran's private physician, indicates that the Veteran had been diagnosed with multiple myeloma since September 2008.

The Veteran has consistently stated that he had traveled to Da Nang Air Base from the U.S.S. America on several occasions by flying on available seating on the Miss America.  The Board notes that the Veteran's DD-Form 214 lists his rating as Instructor and his service personnel records confirm that he served as an air traffic controller or instructor at various points in his career.  Accordingly, it is facially plausible that the Veteran would be able to accompany flights to Da Nang Air Base from the U.S.S. America.  A June 2014 Defense Personnel Records Information Retrieval System indicates that the U.S.S. America conducted operations on Yankee Station in the northern Gulf of Tonkin from May 31 to Jun 27, 1968; July 7 to August 2, 1968; August 18 to September 11, 1968 and September 28 to October 30, 1968.  This response further indicates that deck logs revealed that aircraft, including Carrier Onboard Delivery (COD) aircraft, were launched and recovered but the only passengers listed were "VIPs" and high-ranking officers.  In addition, the Veteran submitted an undated "OC Division" document which stated that the OC Division was responsible for the planning and publication of the daily Air Plan and the transfer of personnel by aircraft and highline.  This document contains the names and photographs of a variety of sailors, including the Veteran.  Finally, a May 2014 statement from R. F. indicates that he had served with the Veteran aboard the U.S.S. America in 1968, that they both worked in air traffic control and that the Veteran took numerous flights from the ship to Vietnam to buy supplies to maintain a small store.

Here, the record reflects that U.S.S. America conducted operations along the Vietnam Coast and sent passengers via aircraft to the mainland.  The Veteran, who was an air traffic controller, has provided direct testimony that he was among the passengers who flew to the Vietnam mainland.  Notably, VA's Adjudication Manual instructs rating personnel to accept a Veteran's statement that he/she went ashore from a ship as evidence of presumptive exposure to herbicides if there is evidence that the Veteran's ship a) docked to the shore of the Vietnam or sent crew members ashore while operating on close coastal waters for extended periods of time, and b) the claimant was stationed aboard the ship at that time.  M21-1, Part IV.II.1.H.2.B.  The Board finds no evidence impeaching the Veteran's credibility.  As such, the Board finds that there is credible evidence that the Veteran briefly traveled to Vietnam.  Resolving any doubt in the Veteran's favor, the Board therefore finds that the Veteran set foot in Vietnam and, thus, was exposed to herbicides during service. 

With regard to a nexus between the Veteran's multiple myeloma and his in-service herbicide exposure, pursuant to 38 C.F.R. § 3.309(e), multiple myeloma shall be service connected if in-service herbicide exposure is presumed or established, even though there is no record of the disease during service.   Id.  Accordingly, presumptive service connection is warranted.  


ORDER

Service connection for multiple myeloma is granted.


REMAND

The Board regrets any further delay in adjudicating the remaining claims on appeal but finds that additional AOJ action is necessary.  

In May 2012, the Board remanded this claim for additional examination of the Veteran's residual scars from cholecystectomy, appendectomy and incisional hernia repair.  In particular, the Board requested a VA examiner to describe the nature and etiology of the Veteran's complaints of muscle cramping due to his scars.  

A November 2012 VA examiner opined that the cholecystectomy scar involved entrapment of the 12th thoracic nerve which accounted for the Veteran's report of muscle cramps in the right upper quadrant area - precipitated by stretching or twisting his trunk.  

As discussed in the Introduction, in a rating action dated October 2014, the AOJ awarded service connection for 12th thoracic nerve entrapment with muscle cramping, and assigned an initial 10 percent rating effective March 8, 2011.  The AOJ also issued an SSOC on the issue of entitlement to an initial rating in excess of 20 percent for residual scars from cholecystectomy, appendectomy and incisional hernia repair.  The Board accepts the impairment involving entrapment of the 12th thoracic nerve as part and parcel of the claim for an increased initial rating for residual scars from cholecystectomy, appendectomy and incisional hernia repair.  See 38 C.F.R. § 4.118, DC 7805 (allowing for a separate rating for any disabling effects of which are not considered under DCs 7800-7804).  The Board, therefore, remands this case for an SSOC which addresses the disability rating assigned for the 12th thoracic nerve entrapment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran notice of the opportunity to submit any additional evidence and/or information pertaining to his claims of entitlement to an initial rating in excess of 20 percent for residual scars from cholecystectomy, appendectomy and incisional hernia repair and entitlement to an initial compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping.

2.  Thereafter, readjudicate the claims of entitlement to an initial rating in excess of 20 percent for residual scars from cholecystectomy, appendectomy and incisional hernia repair and entitlement to an initial compensable rating for cholecystectomy scar resulting in 12th thoracic nerve entrapment and muscle cramping.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


